EXHIBIT 10.3

 

ANDREW CORPORATION

EXECUTIVE SEVERANCE BENEFIT PLAN AGREEMENT

 

THIS AGREEMENT, made this 5th day of July, 2004, by and between Andrew
Corporation (the “Company”) and Marty Kittrell (the “Executive”),

 

WITNESSETH:

 

WHEREAS, the Company maintains the Andrew Corporation Executive Severance
Benefit Plan, as amended and restated effective May 14, 2004 (the “Plan”); and

 

WHEREAS, the Executive has been designated as an eligible participant in the
Plan;

 

NOW, THEREFORE, the Executive and Company hereby agree as follows:

 

1.                                       Plan Benefits.  The Executive has been
designated as a TIER II Participant in the Plan and shall be eligible solely for
the benefits set forth therein applicable to TIER II Participants.  The receipt
of such benefits shall be subject to all of the terms and conditions set forth
in the Plan, including, but not limited to, terms related to the amount, time
and form of benefits.  By execution of this Agreement, the Executive agrees to
be bound by the provisions of the Plan, as amended and restated effective May
14, 2004, and as may be subsequently amended.

 

2.                                       Arbitration.  The Executive
acknowledges that Section 7.2 of the Plan contains an arbitration provision, and
by execution of this Agreement agrees to be bound by the terms of such
arbitration provision.

 

3.                                       Plan Not Contract of Employment.  The
Plan does not constitute a contract of employment and nothing in the Plan shall
be construed to give the Executive the right to be retained by the Company or to
any benefits not specifically provided by the Plan.

 

4.                                       Plan Supercedes Prior Change in Control
Severance Agreements.  The Executive acknowledges and agrees that the benefits
and terms set forth in the May 14, 2004 restatement of the Plan, as applicable
to the Participant based on the Tier designated in paragraph 1 above, are a
replacement for and in lieu of any benefits to which the Executive may have been
entitled under the Plan prior to its restatement or under any other agreement
with the Company relating to Change in Control severance benefits.  The
Executive further acknowledges such benefits and terms may be subsequently
amended pursuant to Section 7.1 of the Plan.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date first above written.

 

EXECUTIVE

ANDREW CORPORATION

 

 

 

 

/s/ Marty R. Kittrell

 

/s/ Ralph E. Faison

 

, individually

 

By: Ralph E. Faison

 

Its: President & Chief Executive Officer

 

--------------------------------------------------------------------------------